Citation Nr: 1126661	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1963 to October 1967.  He died in September 2001.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs Regional Office in Providence, Rhode Island (the RO) which denied the appellant's claim of entitlement to DIC benefits pursuant to 38 U.S.C. § 1151.  

In July 2007, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

In February 2004, the Board denied the appellant's separate claim of entitlement to service connection for the cause of the Veteran's death.  The Board's decision is final.  See 38 C.F.R. § 20.1100. 

In December 2007, the Board denied the appellant's § 1151 claim.  The appellant appealed the Board's decision to the Court, which in an August 2009 Order, granted the parties' Joint Motion, vacating the Board's December 2007 decision and remanding the issue of entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 for compliance with the terms of the Joint Motion.  

In March 2010, the Board remanded this matter for additional development and adjudication.  It has been returned to the Board for further review. 




FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran's death was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treatment.

2.  There is no competent evidence of record indicating that Veteran's death was caused by VA treatment and was due to an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim. See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the appellant's claim, a letter dated in February 2004 was sent to the appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An additional letter dated in March 2010 informed the appellant of the evidence necessary to substantiate her claim for benefits under 38 U.S.C.A. § 1151, informed the appellant of the Veteran's service-connected conditions, and notified the appellant of the criteria for establishing an effective date.  The Board notes that disability ratings are not applicable to dependency and indemnity compensation (DIC) claims.

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)- compliant notice.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the March 2010 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in April 2011, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, VA authorized opinions, and death certificate have been associated with the claims file.  The appellant's lay statements have also been associated with the claims file.

VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices. The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.

II.  Entitlement to dependency and indemnity compensation (DIC) benefits 
pursuant to 38 U.S.C. § 1151.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability (or death) and that the proximate cause of the disability (or death) was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability (or death) was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

Applicable law provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b)).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 3.361(d)(2)).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 3.358 stated that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  38 C.F.R. § 3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), provided: Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the Veteran, or, in appropriate cases, the Veteran's representative.  Necessary consequences are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined at the time consent was given whether that treatment would in fact be administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997, to include the requirement of fault, requiring that additional disability be the result of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held that all claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date. See VAOPGCPREC 40-97.  For claims filed on or after October 1, 1997, the claims must be decided under the amended regulations. 

Here, the appellant's claim for benefits under 38 U.S.C.A. § 1151 was filed after the revisions and, thus, such claim must be decided under the post-October 1, 1997, version of 38 U.S.C.A. § 1151. VAOPGCPREC 40-97.

In this case, the appellant contends that, during the Veteran's treatment from 1998 to 2001, VA physicians did not undertake early diagnostic steps and examinations of the Veteran's chest, lungs and thoracic spine, including chest x-rays, thoracic spine x-rays, CAT scans, and MRIs.  If they had, the appellant contends that they would have diagnosed and possibly cured and/or prolonged the Veteran's life.  The appellant also contends that VA's failure to timely treat and diagnose the Veteran's lung cancer consequently caused his condition to worsen, deteriorate, and progress, and ultimately led to his untimely death in September 2001.  

Here it is noted that the Veteran was granted service connection for pneumothoraces, spontaneous, recurrent, status post thoracotomy and aprical pleurectomy in February 1968.  The Veteran was also treated at several VA facilities from June 1998 through July 2001 for a tick bite (May 1998), and multiple joint discomfort (December 1998).  He was diagnosed with joint pain with positive Lyme and antinuclear antibodies titres.  The Veteran also sought treatment for back, hand, and foot pain.  The Veteran reported that he continued to smoke but had decreased his cigarette smoking from one package per day to one-half a package per day.  The Veteran was diagnosed with polyjoint pain of unknown etiology, tobacco dependency, and a history of pneumothorax.  From 1998 to 2001, the appellant contends that VA physicians did not order or take x-rays of the Veteran's chest or thoracic spine.

In July 2001, the Veteran sought treatment for a ten week history of back pain.  X-rays of the chest and thoracic spine taken in July 2001 showed extensive apical pleural thickening and apical scarring and tenting along the diaphragm, most likely old pleural reaction at the right lung base.  Otherwise, the chest was indicated to be unremarkable.  Records indicated that the Veteran had a history of tobacco use and wheezing.  One month later, the Veteran was admitted into the emergency room at the Cape Cod Hospital because he was having difficulty ambulating due to back pain and due to his legs not functioning properly.  The Veteran also reported back pain for approximately 13 to 14 weeks.  An August 2001 Cape Cod Hospital x-ray revealed a right upper lung tumor, and an MRI of the thoracic spine showed multiple lesions of almost all of the vertebrae and their bodies.  A tumor was also noted to be eroding into the Veteran's T1-T2 area, impinging the cord.  The Veteran was given an impression of metastatic lung cancer with spinal cord compression, symptomatic.  The Veteran died on September [redacted], 2001.  The immediate cause of death was metastatic non-small cell lung cancer.  

In June 2004, the RO requested a medical opinion regarding the appellant's claim.  In September 2004, a medical opinion was provided.  The physician reviewed the Veteran's claims folder, including evidence from the VA and the Veteran's significant smoking history.  He ultimately determined that the Veteran's death was not due to negligence on the part of VA for three reasons: (i)  the apical pleural thickening and scarring noted on the initial chest X-ray could very likely have been a chronic finding resulting from the decedent's previous history of bilateral recurrent pneumothoraces, (ii) no mass was noted on initial X-ray, and (iii) in hindsight, the decedent likely had metastatic disease at the time of initial presentation.  Even if the correct diagnosis had been made at that time, it would not have affected the outcome in any significant manner.

Based on the findings of the September 2004 examiner, the Board, in December 2007, denied the appellant's claim.  This denial was appealed to the Court, which  granted the parties' Joint Motion, vacating the Board's decision.  Thereafter, the Board remanded this matter for additional development.

Since that time, additional VA medical opinions have been sought and associated with the Veteran's claims file.  

In an April 2010 opinion, the examiner, Director, Respiratory Section, stated that she had thoroughly reviewed the claims folder as well as the electronic record of the Veteran.  The Veteran was noted to have initially been seen at the Providence VA Medical Center  in December 1998 after a tick bite with complaints of migratory joint pain mainly involving  his hands, but occasionally foot and back pain.  The Veteran was diagnosed and treated appropriately for Lyme disease based on history, physical examination, confirmatory laboratory data and rheumatologic consultation.  In June 1999, the Veteran returned to the Providence VA Medical Center complaining of pain, cold, pallor, and numbness of the three fingers of the right hand with ulceration of one finger tip.  He was given a diagnosis of Reynaud's disease based on symptoms and physical examination and referred to vascular surgery who found no abnormalities.  The examiner noted that, during all visits, the Veteran was noted to be an active smoker and smoking cessation was counseled.  The examiner also found that there was no documentation of  continued back pain or symptoms referable to the respiratory system (i.e., dyspnea, cough, sputum, hemoptysis, or chest pain).  The Veteran had follow-up visits in August 1999 and November 1999 that noted joint pain and Reynaud's symptoms but no complaints of back pain or respiratory complaints.  The Veteran was next seen in July 2001 where he complained of significant back pain and was referred for chest and back x-rays and given pain medication.  The x-rays were noted to show extensive apical pleural thickening and apical scarring.  Tenting along the diaphragm was not likely old pleural reaction at the right base.   Spine x-rays showed osteopenia suggesting osteoporosis and slight scoliosis, and were otherwise unremarkable.  The examiner found that, based on a review of the claims file and medical record, there was no evidence that the Veteran's death due to metastatic lung cancer was due to, or the result of, or was hastened by VA medical treatment, to include failure to diagnose and treat lung cancer from 1998 to 2001.  Without any respiratory complaints or consistent complaints of back pain up until presentation in July 2001, there was no indication or standard of care that supported the use of x-ray, CAT scan, or MRI as routine testing despite the presence of smoking.  The chest x-ray done in July 2001 was consistent with the Veteran's previous history of pleural disease and did not appear to be indicative of the subsequent lung mass found in August 2001.  Finally, the examiner found that the proximate cause of the Veteran's death was an event that was not reasonably foreseeable by VA medical care providers based on routine standard of care.  

In August 2010, the medical opinion of a VA staff pulmonologist, noted that the Veteran's electronic medical record and paper claims file were reviewed.  The examiner stated that there was no evidence (thus less that 50% chance) that the Veteran's demise was due to or the result of or hastened by VA medical treatment including a failure to diagnose the lung cancer in a timely fashion.  There was no indication for a chest x-ray, CT chest, of MRI chest based on the Veteran's symptoms from 1998 to 2001.  The examiner stated that routine screening chest x-rays are not currently recommended even for individuals with a smoking history.   The examiner stated that the Veteran's symptoms during this period could best be explained by his diagnosis of Lyme disease.  The examiner also found that there was a greater that 50% chance that the proximate cause of death was not foreseeable by VA medical care providers.  The Veteran's prior pain symptoms were a result of his Lyme disease and not lung cancer.  He was not seen by VA health providers between 1999 and 2001 and there were no symptoms reported until his presentation in 2001 that would warrant chest imaging of any kind including x-ray, CT scan, or MRI.  Screening chest imaging was not recommended even in smokers.  A history of recurrent pneumpthoraces was also not an indication for screening chest imaging.  

Based on the foregoing, the Board finds the competent and probative evidence of record preponderates against a finding that the Veteran's death was proximately due to the failure on the part of VA to diagnose and treat his fatal lung cancer between 1998 and 2001.  The weight of the evidence of record indicates that the treatment received by the Veteran was consistently appropriate and therapeutic based on his symptoms.  The Board does not find competent evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA care providers; an absence of informed consent; the occurrence of an event not reasonably foreseeable; or causation or aggravation of disease or disability beyond natural progress due to any VA treatment or hospitalization, for the Veteran's death claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Rather, the evidence preponderates against any of these findings.  As a result, the appellant's claim must be denied. See 38 C.F.R. § 3.358(c)(1).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing a claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, although the appellant is competent to report what she observed regarding the Veteran's condition, her opinion regarding the cause of the Veteran's death is not as probative as the VA medical opinions.  The VA examiner's are experts in the field of medicine, had access to his medical history, reviewed the pertinent evidence, had access to appropriate medical literature, and provided rationale for the opinions rendered.  The Board attaches the most probative value to this medical evidence, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Entitlement to DIC benefits for the Veteran's death under 38 U.S.C.A. § 1151 is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


